|
| Case 3:21-mj-O0006-KM Document 1 “Vichy Page 1 of 2

SOC mu 4.2 mils

AO 91 (Rev. tly Criminal Complaint
UNITED STATES DISTRICT COURT

 

 

 

| for the
| District of Columbia
United States of America )
| Vv. )
| Andrew Wrigley ) Case No.
| DOB: 02/08/1970
| )
| )
| Defendant(s)
|
| CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of January 6, 2021 in the county of in the
| District of Columbia , the defendant(s) violated:
|
Code Section Offense Description
18 U.S.C. 1752 (a)(1) Knowingly Entering or Remaining in any Restricted Building or Grounds

| Without Lawful Authority

40 U.S.C. 5104(e)(2)(0) & (G) Violent Entry and Disorderly Conduct on Capitol Grounds

This criminal complaint is based on these facts:
See attached statement of facts.
|
|
|

|
a Continued on the attached sheet.

 

      

 

 

 

| Complainant's signature
| Thomas Andriko, Special agent

Printed name and title

 

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
Telephone (specify reliable electronic means).

 

es 2021.01.11
A> rk ' t
Date: 04/11/2021 = 17:51:41 -05'00
$$ —
| Judge ’s signature
City and state: | Washington D.C. ZIA M. FARUQUI, U.S. Magistrate Judge

 

| Printed name and title
Case 3:21-mj-O0006-KM Document1 Filed 01/15/21 Page 2 of 2

AO 442 (Rev. 11/11) Arrest Warrant

UNITED STATES DISTRICT COURT
for the

District of Columbia

United States of America

 

 

V. )
Andrew Wrigley ) Case No.

)

)

)

)

Defendant
ARREST WARRANT
To: Any “~ law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Andrew Wrigley >
who is accused of an offense or violation based on the following document filed with the court:

 

fT Indictment C1 Superseding Indictment 1 Information O Superseding Information M Complaint

(1 Probation Violation Petition C1 Supervised Release Violation Petition Violation Notice Order of the Court

This offense is briefly described as follows:

18 U.S.C. 1752 (a)(1) - Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful Authority

40 U.S.C. 5104(e)(2)(D) & (G) - Violent Entry and Disorderly Conduct on Capitol Grounds

 

—— “17:50:02 -05'00'

 

 

 

 

 

 

 

Date: 01/11/2021 “ is
Issuing officer’s signature
City and state: Washington, DC ZIA M. FARUQUI, U.S. Magistrate Judge
Printed name and title
Return
This watrant was received on (date) , and the person was arrested on (date)

at (city and state)

 

Date:

 

Arresting officer’s signature

 

Printed name and title

 

 

 
